Title: “A Friend to the Christian Religion” (“Goodwill”) to Thomas Jefferson, 28 April 1811
From: “Goodwill” (“A Friend to the Christian Religion”)
To: Jefferson, Thomas


          
            Honored Sir,
            Philadelphia, April 28, 1811.
          
          Being now indulged with leisure to investigate any subject, a privilege which you did not once enjoy, permit a friend, who sincerely wishes your present peace & eternal happiness, to ask you to reexamine the evidences in favor of the christian religion. If, Sir, you will have the goodness to peruse with candor Bishop Porteus’ evidences in favor of the Christan religion, Leslies short method with the deist; Butlers Analogy & Dr. Paley’s Natural Theology. If, sir, you will peruse these books with candor I am certain you will find your reward,
          
            I am your most devoted and very humble servant.
            A friend to the Cn. Religion
          
        